Case 4:21-cv-02698 Document 16 Filed on 08/26/21 in TXSD Page 1 of 2               8/26/2021 9:25 AM
                                                       Marilyn Burgess - District Clerk Harris County
                                                                            Envelope No. 56674430
                                                                                  By: SIMONE MILLS
                                                                           Filed: 8/26/2021 9:25 AM
Case 4:21-cv-02698 Document 16 Filed on 08/26/21 in TXSD Page 2 of 2
